Case:16-05934-MCF13 Doc#:220 Filed:09/17/20 Entered:09/17/20 21:26:39                       Desc: Main
                           Document Page 1 of 3

                       IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF PUERTO RICO


 In re:

 EDGARDO NICOLAS MARTINEZ PEREZ                             Case No. 16-05934
                                                            Chapter 13

 Debtor

     DEBTOR’S MOTION FOR RECONSIDERATION OF ORDER DISMISSING CASE

          COMES NOW, DEBTOR(S), represented by undersigned counsel, and very respectfully

 alleges and prays as follows:

          1.    On August 14, 2020, the Trustee filed a Motion to Dismiss the Debtor’s Chapter 13

 case (hereinafter referred as the “Motion to Dismiss”). See, Dk. #215.

          2.    On August 14, 2020, Debtor filed a Motion in Compliance with Order and Motion to

 Inform. See, Dk. #216. On even date, the Debtor drafted the response to the Motion to Dismiss,

 however, due to inadvertence, the Debtor did not file such response. Accordingly, on April 23, 2020,

 this Honorable Court entered an Order Dismissing the instant Chapter 13 case. See, Dk. #102.

          3.    The Order Dismissing the Case, however, should be reconsidered for at least two

 reasons.

          4.    First, the Order Dismissing the Case should be reconsidered because it was, in large

 part, due to excusable neglect. Specifically, due to inadvertence, the Debtor did not file the drafted

 response to the Motion to Dismiss and the same went unanswered.

          5.    Second, in response to Trustee’s Motion to Dismiss, the Debtor states and responds as

 follows.

          6.    The Trustee requested the Dismissal of the above captioned case due to unreasonable

 delay by the debtor that is prejudicial to creditors. However, the delay, if any, in this case has been

 due to an ongoing litigation at state court for the liquidation of the community property between the

 Debtor and Ms. Carmen Seijo Cruz (hereinafter referred as the “Ms. Seijo”), which, in turn is related
Case:16-05934-MCF13 Doc#:220 Filed:09/17/20 Entered:09/17/20 21:26:39                         Desc: Main
                           Document Page 2 of 3

 to Proof of Claim #14 filed by Ms. Seijo as an unsecured claim in the amount of $374,278.53

 (hereinafter referred as the “POC”).

        7.      Specifically, the Debtor filed an objection to the POC on November 2, 2019, because

 the state court case had not been concluded and, thus, there was no final judgment, nor an amount

 awarded to Ms. Seijo. See, Dk. #176. Thereafter, on November 17, 2018, Ms. Seijo filed an opposition

 to the objection to the POC. See, Dk. #176 and #184.

        8.      The sufficiency of Debtor’s proposed Chapter 13 Plan hinges in the resolution of the

 objection to the POC and the resolution of the state court case. Accordingly, on December 4, 2018,

 this Honorable Court ordered that the above matter be held in abeyance and stated that the liquidation

 of the community property should be resolved at the state court. The Court further ordered the Debtor

 to inform the status of the state court case. See, Dk. #188.

        9.      Since, and in compliance with this Honorable Court’s Order, the Debtor has been filing

 motions informing the status of the state court case. See, Dk. #204, #212 and #216.

        10.     In addition, the Debtor informs that he has been working diligently to resolver the

 matter that are impeding the confirmation of the Chapter 13 Plan; however, is Ms. Seijo who has

 refused to cooperate with the Debtor and has failed to comply with the state court’s Orders. Therefore,

 the delay in this case have been caused by Ms. Seijo’s actions and omissions.

        11.     The Debtor further informs that the confirmation of the Chapter 13 Plan is in the best

 interest of the creditors since he proposed to pay 100% of the allowed unsecured claims plus interest.

        12.     It should be noted that the Debtor has paid over $340,000.00 to the Trustee.

 Therefore, excluding the amount incorrectly claim in the POC, the Trustee have on hand enough

 funds to pay in full the creditors with allowed proof of claims.

        13.     For the reasons stated above, Debtor respectfully requests this Honorable Court to

 reconsider the Order Dismissing the Case.

        14.     Granting this request is in the best interest of creditors and will not cause any delay in

 the proceedings.
Case:16-05934-MCF13 Doc#:220 Filed:09/17/20 Entered:09/17/20 21:26:39                          Desc: Main
                           Document Page 3 of 3

        WHEREFORE, Debtor hereby respectfully requests that this Honorable Court grant this

 Motion as requested and set aside the Order of Dismissal.

         14 DAY NOTICE TO ALL CREDITORS AND PARTIES IN INTEREST, you are
 hereby notified that you have thirty (14) days from the date of this notice to file an opposition to the
 foregoing motion and to request a hearing. If no objection or other response is filed within the
 prescribed period of time, the Debtors motion will be deemed unopposed and may be granted unless:
 (1) the requested relief is forbidden by law; (2) the requested relief is against public policy; or (3) in
 the opinion of the court, the interest of justice requires otherwise. If a timely opposition is filed, the
 court will schedule a hearing as a contested matter.

          CERTIFICATE OF SERVICE: I hereby certify that on this same date the foregoing motion
 was filed with the Clerk of the Court using the CM/ECF system, which will send notification of such
 filing to all CM/ECF participants, the USA Trustee and the Chapter 13 Trustee.

        RESPECTFULLY SUBMITTED.
        In San Juan, Puerto Rico this 17th day of September 2020.


                                                        /s/ William Rivera Vélez
                                                        William Rivera Vélez
                                                        USDC No. 229408
                                                        P.O. Box 191059
                                                        San Juan, PR. 00919
                                                        Telephone: (787) 620-2856
                                                        Facsimile: (787) 777-1589
                                                        E-mail: wrvlaw@gmail.com
